Citation Nr: 0303945	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 
(West 2002) will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in March and 
July 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, that denied the 
benefits sought on appeal.  The appellant, the surviving 
spouse of a veteran who had active service from May 1949 to 
August 1952 and who died in August 2000, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.

The Board is undertaking additional development on the issue 
of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) under authority granted by 
38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901(d) (2002).  When 
this development is completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903.  After 
providing notice to the appellant and reviewing any response 
from the appellant, the Board will prepare a separate 
decision addressing this issue.




FINDINGS OF FACT

1.  All relevant evidence necessary for this issue on appeal 
has been obtained by the RO.

2.  The veteran's death certificate shows he died in August 
2000 due to a pulmonary hemorrhage which was due to or as a 
consequence of a pulmonary abscess, with other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death listed as chronic obstructive 
pulmonary disease, severe peripheral vascular disease and a 
suspected pulmonary tumor.

3.  At the time of the veteran's death, service connection 
had been established for a right above-the-knee amputation, 
evaluated as 60 percent disabling; residuals of frostbite of 
the left foot, evaluated as 20 percent disabling; and for 
malaria, evaluated as noncompensably disabling, for a 
combined schedular evaluation of 80 percent.

4.  A respiratory disorder was not manifested during service, 
or for many years following separation from service.

5.  A pulmonary hemorrhage due to a pulmonary abscess is not 
shown to be proximately due to or the result of a service-
connected disability.

6.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.




CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.103, 3.159, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to complete and substantiate a claim.  Collectively, the July 
2001 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the current appeal have notified the appellant of the 
evidence considered, the pertinent laws and regulations and 
the reason the claim was denied.  In addition, the Statement 
of the Case and a June 2002 letter to the appellant 
specifically notified the appellant and her representative of 
the provisions of the VCAA, including the evidence needed to 
substantiate her claim and the division of responsibilities 
and obligations between the appellant and VA in obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, all of the veteran's VA clinical records have been 
obtained and are associated with the claims file in twelve 
files contained in two boxes.  In addition, the RO obtained a 
medical opinion addressing the question of the relationship 
between the cause of the veteran's death and service and the 
veteran's service-connected disabilities.  Finally, the 
appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained, and in fact, in a June 2002 statement from the 
appellant, she specifically stated that "I have no additional 
information to provide on this claim."  Therefore, the Board 
finds that all relevant evidence has been obtained and that 
the case is ready for appellate review.

Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a chronic respiratory 
disorder.  Service medical records do show the veteran was 
treated for frostbite of both feet in Korea during December 
1950, and a rating decision dated in December 1952 granted 
service connection for residuals of frostbite of the feet and 
assigned a 10 percent evaluation.

A report of a VA examination performed in November 1953 
performed to assess the severity of the veteran's frostbite 
residuals shows the veteran did not report any respiratory 
disorder or pulmonary complaints.  A chest X-ray taken at 
that time showed the lung fields were clear and there was no 
infiltration, consolidation or pleural effusion.  Based on 
this examination, a rating decision dated in January 1954 
increased the evaluation for the veteran's frostbite 
residuals from 10 percent to 30 percent.

Records of a private hospitalization of the veteran in April 
1987 showed he was hospitalized with a recent onset of right 
hemiparesis and aphasia.  It was noted that the veteran had a 
past history of hypertension and a long history of cigarette 
smoking.  On examination the chest was noted to be clear and 
the assessment included no respiratory or pulmonary 
diagnoses.

A report of a VA hospitalization of the veteran in September 
1994 shows the veteran underwent a right above-the-knee 
amputation because of an ischemic ulcer of the right foot.  
Physical examination disclosed the lungs were clear to 
auscultation with diffuse scattered rhonchi throughout.  
Following the hospitalization, no respiratory or pulmonary 
diagnosis was recorded.

Records of the VA hospitalization of the veteran in September 
1997 show he underwent a left above-the-knee amputation.  The 
hospital summary noted that the veteran was a heavy smoker 
and had lost his right leg due to peripheral vascular disease 
related to his smoking.  Following the hospitalization, no 
diagnosis of a respiratory or pulmonary disorder was 
recorded.

A statement from a VA physician dated in October 1997 
essentially relates that, although it appeared that the 
generalized atherosclerosis that necessitated the lower 
extremity amputation was somewhat premature from the point of 
view of the veteran's age, the problem that required the 
procedure was clearly severe atherosclerosis.  The examiner 
went on to explain that the veteran's physical deterioration 
over time had been a consequence of atherosclerosis and that 
the condition had no relationship whatsoever to his prior 
cold exposure in Korea.

A VA hospital summary pertaining to a hospitalization of the 
veteran between July and August 2000 reflects that the 
veteran had been admitted to the Knoxville VA Medical Center 
(VAMC) in September 1993 for comprehensive rehabilitation 
after an open reduction and internal fixation of his right 
hip for a fracture sustained in a fall.  The summary 
indicated that over the next seven years the veteran was a 
patient his diseases continued to progress somewhat.  It was 
noted that the veteran continued to smoke and that he ate 
very poorly throughout the years.  Approximately 1 month 
prior to the veteran's death, even though the veteran had 
been a poor eater over a number of years, he was noted to 
have a decease in oral intake and complained of some 
abdominal pain.  The summary also referred to a 30-pound 
weight loss over the past year.  Physical examination was 
negative but laboratory testing revealed a drop in his 
hemoglobin.  The veteran was transferred to the Des Moines 
VAMC and then the Iowa City VAMC for work up and transfusion.  

X-rays associated with the veteran's medical records include 
an X-ray taken in July 1998 which disclosed an impression of 
no acute pulmonary process demonstrated.  An X-ray taken in 
July 2000 showed an impression of chronic obstructive 
pulmonary disease.  During the hospitalization a computerized 
tomography identified a lung mass, and following a 
bronchoscopic examination the diagnosis was no carcinoma 
identified and chronic inflammation.  The hospital summary 
then indicates that the chronic inflammation was described as 
a pulmonary abscess and the veteran was started on long-term 
antibiotics and stabilized.  

On June 20th the veteran was returned to the Knoxville VAMC.  
On August 1, the veteran was found in respiratory distress 
and upon examination he was noted to be cyanotic with very 
slow respiratory rate and in great distress.  No heart rate 
was found and given the veteran's request for DNR [Do Not 
Resuscitate] status, supported measures continued, including 
oxygen and suction, but to no avail and the veteran was 
pronounced dead.  Notification to the family was made with a 
request for an autopsy, which was declined.

The veteran's death certificate shows that he died of an 
immediate cause of death listed as a pulmonary hemorrhage 
with an approximate interval between onset and death of days, 
which was due to or as a consequence of a pulmonary abscess 
which had an approximate interval between onset and death of 
one week.  Other significant conditions contributing to 
death, but not resulting in the underlying cause included 
chronic obstructive pulmonary disease, severe peripheral 
vascular disease and a suspected pulmonary tumor.

Correspondence was received from a VA physician to the RO 
dated in October 2000 in which the physician stated that the 
veteran's generalized and peripheral vascular insufficiency 
and subsequent amputations were not causally related to the 
episode of immersion foot or mild frostbite.  The examiner 
indicated that he believed that the amputation above the knee 
on the right did not contribute materially to the veteran's 
death, which he indicated was a death that was associated 
with severe atherosclerotic disease with stroke, renal 
failure, etc.  He stated that he had no adequate information 
presented to him that would allow him to express an opinion 
as to the cause of his suspected pulmonary tumor, but 
indicated that it was conceivable that in association with 
his cigarette abuse over the years, he could have by this 
time developed a malignant lesion in the chest.  In January 
2001, that same physician reiterated his opinion that the 
veteran's history of immersion foot or frostbite played no 
role in the development of his atherosclerosis.  

In a statement from the appellant received in August 2000, 
she recounted the veteran's treatment between July 12, 2000, 
and August 1, 2000.  She related that a VA physician informed 
her that an abscess had been found in the veteran's lung and 
that it was not cancerous, but was an infection that could be 
treated with penicillin.  The appellant indicated that the 
physician informed her that it was caused by improper care of 
the veteran's dentures and that the physician had called the 
veteran's physician at the Knoxville VAMC and discussed the 
matter with the physician.

The appellant presented testimony before a Hearing Officer at 
the RO in August 2001 and in a videoconference hearing before 
the Board in August 2002.  At that hearing, the appellant 
recounted the veteran's treatment in the month prior to his 
death, including his transfer from the VAMC in Knoxville, and 
his transfers to the VAMCs in Des Moines and then Iowa City 
and back to the Knoxville.  She reiterated that she had been 
informed by a VA physician that the growth in the veteran's 
lung was caused by improper care of his dentures.

The Statement of the Case provided to the appellant informed 
her of the need to provide documentation from the VA 
physician that the veteran's uncleaned dentures led to his 
lung abscess and that such documentation should include a 
written statement from that physician.  A letter to the 
appellant from the RO dated in June 2002 informed her of the 
need to submit evidence of a relationship between the cause 
of the veteran's death and an injury, disease or event in 
service.

Law and Analysis

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  A service-connected disability is one that 
was contracted in the line of duty and was incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  However, notwithstanding any other provision of 
law, for claims filed after June 10, 1998, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval or air service on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

Based on this record, the Board finds that service-connected 
for the cause of the veteran's death is not warranted.  It is 
apparent that the veteran manifested no chronic respiratory 
or pulmonary disorder during service, or for many years 
following separation from service.  The evidence shows that 
the disability that caused the veteran's death, the pulmonary 
hemorrhage that was due to a pulmonary abscess, had its onset 
in the month prior to the veteran's death.  There is no 
medical evidence of record that even suggests a relationship 
between the pulmonary hemorrhage and pulmonary abscess which 
caused the veteran's death and service, or his service-
connected disabilities.  

In this regard, the Board observes that the appellant was 
informed of the need to submit such medical evidence 
demonstrating a nexus or relationship between the 
disabilities that caused the veteran's death and service or 
his service-connected disabilities, but submitted no such 
evidence.  However, an opinion from a VA physician clearly 
states that no such relationship existed.  Indeed, the 
appellant primarily contends that the veteran's death was due 
to fault or negligence on the part of the VA and the care he 
received while hospitalized at VA medical facilities.  As 
noted above, this aspect of the appellant's claim will be the 
subject of a separate decision at a later date after 
additional development is completed.

In the absence of medical evidence which offers an opinion 
that the veteran's death was in some way due to service, or 
to his service-connected disabilities, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Accordingly, service connection for the cause of the 
veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

